Citation Nr: 0031230	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 16, 
1997, for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In December 1999, jurisdiction of the case was 
transferred to the RO in Reno, Nevada.  Jurisdiction over the 
case was thereafter transferred to the RO in Pittsburgh, 
Pennsylvania in April 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed February 1996 rating decision denied 
entitlement to a rating in excess of 70 percent for PTSD.

3.  Following the February 1996 rating decision, the veteran 
was psychiatrically examined on an outpatient basis on August 
27, 1996, which is accepted as the date of claim; it is not 
factually ascertainable that the veteran's PTSD increased in 
severity during the one year prior to August 27, 1996.

4.  The veteran's PTSD is not shown to have increased in 
severity until September 29, 1997.


CONCLUSION OF LAW

The criteria for an effective date of September 29, 1997, for 
a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.157(a), 3.400(o)(2).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant facts have been 
properly developed and that no further development is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Therefore, although this liberalizing law was signed by the 
President after the case was forwarded to the Board, the 
Board has concluded that no useful purpose would be served by 
remanding the case to the RO for consideration of the 
veteran's claim in light of the VCAA.  

Factual background

Service connection for PTSD was granted in July 1995; the 
disability was evaluated as 30 percent disabling.  A February 
1996 rating decision thereafter granted a temporary 100 
percent evaluation for the period from October 5, 1995, to 
November 31, 1995, and denied entitlement to a rating in 
excess of 30 percent for PTSD.

VA treatment records for 1995 to July 1998 show that the 
veteran, in October 1995 complained of sleep disturbances, 
nightmares and intrusive thoughts.  At that time, he reported 
that he occasionally heard voices but indicated that his 
medications alleviated his symptoms.  A treatment note 
essentially concluded that the veteran was unable to maintain 
gainful employment due to his PTSD symptoms.  The records 
reflect that the veteran was thereafter hospitalized on a 
voluntary basis later in October 1995 for a period of 32 
days.  The hospital report for that admission documents that 
the veteran was unemployed and that his complaints consisted 
of anxiety, nightmares, depression, anger, isolative 
tendencies and intrusive thoughts.  He denied any sleep 
problems while using medication, and denied any current 
suicidal or homicidal ideation, or any hallucinations or 
delusions.  Mental status examination disclosed that the 
veteran exhibited good hygiene and eye contact.  He was 
pleasant and cooperative with normal psychomotor activity.  
His affect was blunted but his speech was normal.  The 
veteran's thoughts were goal directed and he was alert and 
oriented on examination, with intact memory.  His attention 
and concentration were described as good and his insight and 
judgment as fair.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50.  The hospital 
report discloses that during hospitalization the veteran 
attended a treatment program successfully, and that he had 
improved in the areas of social participation and anger 
management.  The discharge report indicates that the veteran 
was able to resume work or prehospital activities 
immediately.

The treatment reports show that the veteran thereafter 
presented on August 27, 1996, with complaints of nightmares 
and stress.  He was alert, oriented and cooperative on 
examination, and the treatment note indicates that the 
veteran required a mental health appointment.  The records 
show that he thereafter sought treatment at a mental health 
clinic on September 6, 1996, for the purpose of continuing 
his medication regimen.  He reported at that time that he was 
unemployed and was presently residing with his sister.  His 
psychiatric complaints included nightmares.  Mental status 
examination showed that he was oriented and casually dressed.  
He exhibited an appropriate affect and his memory was 
described as fair.  He did report hearing voices and 
experiencing paranoia.  The veteran was scheduled for 
psychiatric evaluation for the purpose of medication 
management, but he stated that he desired no furthering 
counseling at that time.  The treatment records show that 
from September 1996 to January 1997, the veteran would 
periodically present for the adjustment of his medications.  
At those times, he reported that his psychiatric symptoms 
included sleep problems, paranoid ideation and depression.  

The records show that on January 21, 1997, the veteran was 
hospitalized for the treatment of substance abuse.  He 
reported that he continued to experience some flashbacks, 
nightmares and depression, but he denied any suicidal or 
homicidal ideation or hallucinations.  He reported that he 
was homeless and unemployed.  The veteran was administered 
medications for depression, but began acting in a paranoid 
manner and engaged in an altercation with a fellow patient.  
As a consequence, he was discharged from the substance abuse 
treatment program but immediately admitted for psychiatric 
hospitalization on January 25, 1997.  On admission at that 
time he was alert and oriented, but was mistrustful and 
highly guarded.  He was noted to be anxious and paranoid, and 
he complained of alienation.  Mental status examination was 
otherwise normal.  The hospital report shows that the veteran 
was treated for his psychiatric symptoms, which were 
considered improved by discharge on February 3, 1997.  He was 
assigned a GAF score of 50.

Treatment reports for the period from February 1997 through 
October 1997 show that the veteran periodically presented for 
the adjustment of his psychiatric medications, but mainly 
document treatment for substance abuse.  The treatment notes 
show that the veteran denied any suicidal or homicidal 
ideation, although he reported that he continued to 
experience some nightmares, sleep difficulties and 
depression; his treating physicians described his psychiatric 
disability as in remission.  On October 9, 1997, the veteran 
reported that he had experienced a relapse of his symptoms 
upon recently learning that a Vet Center had mishandled a 
prior claim.  He presented at that time with a depressed 
affect but without any suicidal or homicidal ideation.  He 
reported experiencing recurrent nightmares, particularly when 
not taking his medications, as well as irritability.  He was 
alert and oriented on examination and was diagnosed with 
history of PTSD.  Treatment reports after October 1997 show 
continued treatment for psychiatric disability.

In a statement received on October 15, 1997, the veteran 
claimed entitlement to an increased rating for PTSD.

The veteran was afforded a VA examination in December 1997, 
at which time he reported that he worked in 1996 for several 
days as a dishwasher before quitting because of the stress 
involved; he indicated that he had been unemployed since that 
time.  The veteran indicated that, following hospitalization 
in October 1995, he had been rejected by his family.  He 
complained of psychiatric symptoms occurring on a daily basis 
without remission, and stated that he found it very difficult 
to get along with others.  He reported that he was nervous 
and irritable, with periods of depression, and he indicated 
that he was socially isolated, and had no friends.  He also 
reported difficulty with concentrating.  The examiner noted 
that the veteran had a history of substance abuse.  On mental 
status examination, the veteran's mood was anxious and his 
affect was restricted.  He was coherent without evidence of 
psychosis, and he denied any suicidal or homicidal ideation.  
He was oriented and denied any hallucinations or delusions, 
and his memory was intact.  The examiner indicated that the 
veteran's impulse control might be compromised, and he 
assigned the veteran a GAF score of 50.

On file is the report of a VA Social and Industrial Survey 
conducted in January 1998.  The veteran complained at that 
time that he was unable to hold any lasting employment since 
his service discharge.  He reported that he had held his last 
job for only several days in 1996, and that he was fired 
following a physical confrontation with his supervisor.  He 
also reported experiencing isolative tendencies as well as 
several other psychiatric symptoms.  He indicated that he 
would walk the perimeter of his apartment at night, and 
reported that he tended to move frequently.  The author 
concluded that it was doubtful that the veteran would ever be 
able to actively participate in the job market.

At a March 1998 VA examination, the veteran reported that he 
was still unemployed.  Following evaluation, the examiner 
diagnosed severe PTSD with secondary depression and assigned 
a GAF score of 40.  The examiner explained that the GAF score 
assigned the veteran was based primarily on the impairment 
caused by PTSD.  

In an April 1998 decision, the Portland, Oregon RO granted 
the veteran a 70 percent evaluation for his PTSD, effective 
October 16, 1997.  The RO explained that the effective date 
was chosen based on the date of receipt of the veteran's 
October 1997 statement.

In May 1998 statements, the veteran alleged that he filed a 
Notice of Disagreement (NOD) immediately following the 
February 1996 rating decision, but that he filed the 
referenced NOD with a Vet Center rather than with VA, and 
thereafter moved to Oregon in December 1996.  The veteran 
alleged that his disability had affected full time employment 
in 1993.

On file are records from the Social Security Administration 
(SSA), received in August 1998, for the period from 1993 to 
1998.  The records document that the veteran reported to SSA, 
on September 29, 1997, that he was never able to maintain 
employment.  He indicated that he had lost jobs because of 
rage episodes.  The veteran indicated that his complaints 
included worsening nightmares, occasional flashbacks and poor 
memory.  He indicated that he did visit friends.  The SSA 
records show that the veteran was thereafter afforded a 
neuropsychological evaluation in March 1998, at which time he 
reported that he had been unable to maintain employment 
because of decreased concentration and paranoia.


Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).  The date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1999).  The 
date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1999).  The date of receipt by VA of 
examination reports, clinical records and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals, where such 
records are submitted by or on behalf of the claimant and 
entitlement is shown.  38 C.F.R. § 3.157(b)(3) (1999).

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. 61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

Under the former criteria, a 30 percent rating for PTSD is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

Under the amended criteria for evaluating PTSD, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The veteran did not appeal the February 1996 rating decision 
denying entitlement to an evaluation greater than 30 percent 
for PTSD, and that decision is therefore final.  The Board 
notes that while the veteran contends that he filed an NOD in 
response to that decision shortly after receiving notice of 
the rating action, he acknowledges that he filed the 
referenced NOD with a Vet Center instead of with the agency 
of original jurisdiction (the RO), that the Vet Center never 
forwarded the referenced NOD to the RO, and that he has not, 
at any point, filed an NOD with respect to the February 1996 
decision with the RO.

Following the unappealed February 1996 rating decision, no 
communication from the veteran was received until October 15, 
1997.  However, as the record shows that following the 
February 1996 rating decision the veteran was psychiatrically 
examined on an outpatient basis by VA on August 27, 1996, and 
that he was again examined several days later in September 
1996, the Board concludes, in accordance with 38 C.F.R. 
§ 3.157, that the date of the veteran's claim for an 
increased rating for PTSD is August 27, 1996.

Although the October 1995 treatment notes and hospitalization 
report were considered in the unappealed February 1996 rating 
decision, they remain relevant for the purpose of determining 
whether it is factually ascertainable that an increase in 
disability occurred in the year prior to the August 1996 
claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
However, while that evidence shows that the veteran was 
hospitalized for several weeks beginning in October 1995 for 
psychiatric symptoms which at that time were described as 
rendering him unable to maintain gainful employment, the 
veteran was granted a temporary total rating based on this 
period of hospitalization.  His symptoms were apparently 
alleviated by medication, mental status examination during 
hospitalization was largely normal, and the veteran 
successfully completed a treatment program during his 
hospitalization.  Indeed, by discharge he exhibited 
improvement in the areas of social participation and anger 
management.  Moreover, none of the veteran's treating 
physicians suggested at discharge that the veteran was 
unemployable secondary to his PTSD.  When the veteran next 
sought treatment in August 1996, his psychiatric complaints 
were limited to nightmares and stress and mental status 
examination was normal.  Moreover, on outpatient examination 
in September 1996, while the veteran reported that he 
remained unemployed and experienced some paranoid ideation 
with auditory hallucinations, he also indicated that he was 
living with a relative and did not desire any inpatient or 
outpatient treatment for his PTSD; he indicated instead that 
he only wanted medication for the control of his psychiatric 
condition.  

In light of the above evidence demonstrating significant 
improvement in the veteran's psychiatric symptoms on 
discharge from hospitalization in November 1995, and as the 
record is negative for further evidence regarding the 
severity of his psychiatric disability until August 1996, at 
which time his complaints were limited to nightmares and 
stress and mental status evaluation was normal, it is not 
factually ascertainable that the veteran's PTSD had increased 
in severity in the year prior to the August 27, 1996, date of 
claim.  Indeed, the evidence for that period clearly 
demonstrated the presence of no more than moderate social and 
industrial inadaptability under the applicable rating 
criteria.  See Hazan, 10 Vet. App. at 519-520 (clarifying 
that to justify an effective date earlier than the date of 
claim for an increased rating, it must be shown that an 
increase to the next disability level is ascertainable within 
the one year period prior to the filing of the application 
for an increase).    

Although the August 27, 1996, outpatient treatment record is 
accepted as the date of the veteran's claim for an increased 
rating for PTSD, as discussed below, the Board concludes that 
the evidence on file nevertheless does not support the 
assignment of an effective date for an increased rating for 
PTSD prior to September 29, 1997.  As noted previously, when 
the veteran presented in August 1996 and September 1996, his 
psychiatric complaints were limited to nightmares, stress, 
paranoia and some auditory hallucinations, but his mental 
status examination was normal.  Moreover, the veteran 
declined any treatment for his PTSD, instead requesting only 
the periodic renewal of his medications.  Thereafter, the 
veteran was hospitalized in January 1997 for increased 
paranoia but notably he was discharged after only 9 days of 
treatment.  Thereafter, treatment records show that he would 
occasionally present for the renewal of his psychiatric 
medications, at which time he would report that his 
complaints included nightmares, sleep problems and 
depression.  Significantly, however, from February 1997 until 
September 1997, the veteran's PTSD was described by his 
treating physicians as in remission.

In the Board's opinion, the above evidence does not support 
assignment of an evaluation greater than 30 percent for PTSD 
under either the old or the new rating criteria for the 
period prior to September 29, 1997, as the evidence 
demonstrates that the veteran's psychiatric complaints were 
essentially limited to sleep problems, nightmares, depression 
and paranoid ideations, that while he was hospitalized in 
January 1997 for an exacerbation of his PTSD symptoms, he was 
released after only 9 days of treatment, and that, following 
the referenced period of hospitalization, his PTSD was 
considered to be in remission and essentially controlled 
through medication.  The Board notes that the veteran 
contends that he has been unemployable since 1993 due to his 
PTSD and that he reported losing a job in 1996 because of his 
psychiatric condition, but points out that the veteran has 
not adduced any documentation in support of his allegation.  
Moreover, the Board notes that the record documents that the 
veteran has several other disabilities, including a history 
of substance abuse, which clearly affected his ability to 
obtain or maintain gainful employment during the relevant 
period.  In sum, the evidence for the period prior to 
September 29, 1997, does not show that the veteran's PTSD was 
productive of more than moderate social and industrial 
inadaptability, or that he evidenced symptoms including 
flattened affect; abnormalities of speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; suicidal ideation; obsessional rituals 
which interfere with routine activities; near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

On September 29, 1997, the veteran reported to SSA that he 
was experiencing worsening nightmares and other psychiatric 
symptoms, following which he presented to VA in October 1997 
with complaints of a relapse following a recent conversation 
with the staff of a Vet Center.  The record reflects that the 
veteran, later in October 1997, formally requested an 
increased evaluation for his PTSD, and that VA examination in 
December 1997 and Social and Industrial Survey in January 
1998 essentially confirmed that the veteran's PTSD had 
worsened in severity, as evidenced by symptoms including 
compromised impulse control.

Accordingly, as the veteran reported worsening symptoms 
associated with his PTSD on September 29, 1997, and as 
examinations conducted shortly thereafter confirmed the 
presence of increased disability, the Board concludes that an 
effective date of September 29, 1997, for the grant of a 70 
percent evaluation for PTSD is warranted.







ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of September 
29, 1997, for the grant of a 70 percent evaluation for PTSD 
is granted.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


